Citation Nr: 1338750	
Decision Date: 11/25/13    Archive Date: 12/06/13

DOCKET NO.  07-33 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability evaluation (rating) greater than 10 percent prior to August 8, 2007, and in excess of 20 percent thereafter, for service-connected degenerative disc disease of the lumbar spine (lumbar spine disability).

2.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1963 to September 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection and assigned an initial noncompensable (0 percent) rating for the lumbar spine disability, effective March 9, 2005, the date of receipt of the Veteran's claim for service connection for the lumbar spine disability.  Thereafter, during the appeal, the Denver RO granted a higher, staged 10 percent rating for lumbar spine disability for the initial rating period prior to August 8, 2007, and 20 percent thereafter.

In April 2011, the Board remanded this matter for additional development, to include performing an additional VA examination.  The Board finds that the April 2011 Remand directives were complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

The issue of entitlement to a TDIU has been raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court or CAVC) held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Accordingly, the Board has jurisdiction of the issue of entitlement to a TDIU and that issue has been added to the present appeal.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); VAOPGCPREC 12-2001 (further expanding on the concept of when an informal claim for TDIU has been submitted).



FINDINGS OF FACT

1.  For the initial rating period from March 9, 2005 to November 13, 2008, the Veteran had flexion limited to less than 60 but not less than 30 degrees; no forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; and no incapacitating episodes having a total duration of at least four weeks but less than six weeks prior to this time.

2.  For the initial rating period from November 13, 2008 to November 13, 2009, the Veteran was prescribed bedrest for a period of at least six weeks during this 12 month period, and there was no demonstration of ankylosis of the entire thoracolumbar spine.  

3.  For the initial rating period from November 13, 2009, there was no demonstration of forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, and no incapacitating episodes having a total duration of at least four weeks but less than six weeks.  

4.  For the entire initial rating period from March 9, 2005, the Veteran's right lower extremity radiculopathy, as secondary to his service-connected lumbar spine degenerative disc disease, has resulted in moderately-severe incomplete paralysis; there has been no demonstration of severe incomplete paralysis at any time.

5.  For the initial rating period from March 9, 2005 to July 23, 2009, the Veteran's  left lower extremity radiculopathy, as secondary to his service-connected degenerative disc disease, has resulted in moderate incomplete paralysis; there has been no demonstration of moderately-severe incomplete paralysis prior to that time.  

6.  For the entire initial rating period from July 23, 2009, the Veteran's left lower extremity radiculopathy, as secondary to his service-connected lumbar spine degenerative disc disease, has resulted in moderately-severe incomplete paralysis; there has been no demonstration of severe incomplete paralysis at any time.

7.  The Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation, and no more, for degenerative disc disease of the lumbosacral spine from March 9, 2005 to November 13, 2008, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

2.  The criteria for a 60 percent disability evaluation, and no more, for degenerative disc disease of the lumbosacral spine from November 13, 2008 to November 13, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation, and no more, for degenerative disc disease of the lumbosacral spine from November 13, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2013).

4.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 40 percent disability evaluation for right lower extremity radiculopathy, and no more, have been met from March 9, 2005.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

5.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 20 percent disability evaluation, and no more, for left lower extremity radiculopathy were met from March 9, 2005 to July 23, 2009.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 40 percent disability evaluation, and no more, for left lower extremity radiculopathy from July 23, 2009 have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

As the Board is granting the full benefit sought on appeal as it relates to the claim for a TDIU, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

With regard to the appeal for a higher initial disability evaluation for degenerative disc disease and resultant radiculopathy, because the Veteran's appeal arises from his disagreement with the initial rating following the grant of service connection no additional notice is required.  The United States Court of Appeals for Veterans Claims (Court) and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, VA and private treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the claimant as it relates to his low back disorder. 

As to the low back initial rating appeal, the Veteran was afforded VA examinations in July 2005, August 2007, July 2009, and May 2011.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be adequate for rating purposes.  The examination reports provided a history supplied by the Veteran and detailed examination results.  For this reason, an additional VA examination is not necessary. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and by being afforded the opportunity to appear at a hearing if so desired.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran. 

Initial Evaluation for Lumbar Degenerative Disc Disease

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2013).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a. 

Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be rated under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

When rating degenerative arthritis of the spine (Diagnostic Code 5242), in addition to consideration of rating under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

The Veteran maintains that the symptomatology associated with his degenerative disc disease of the lumbar spine warrants an evaluation which is higher than that initially assigned.  He maintains that the limited range of motion, the incapacitating episodes resulting from his service-connected disc disease, and the neurological impairment caused by the service-connected disc disease demonstrate than an increased evaluation is warranted.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation based upon limitation of motion for the Veteran's degenerative disc disease were met from March 9, 2005 to November 13, 2008.  The ranges of motion reported prior to this time relating to the thoracolumbar spine are more indicative of a 20 percent disability evaluation.  For example, at the time of a March 2004 private treatment visit, the Veteran was found to have flexion to 35 degrees.  Moreover, at an August 2007 VA examination, the Veteran was found to have flexion limited to 60 degrees, with painful flexion from 45 to 60 degrees following repetitive motion.  The criteria for an evaluation in excess of 20 percent based upon limitation of motion were not met prior to November 13, 2008.  Forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine was not demonstrated prior to November 13, 2008.  There were also no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period during the time period in question. 

The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

On November 13, 2008, the Veteran was seen with complaints of severe back pain.  He was noted to have been in bed for a few weeks not too long ago for back pain.  The VA physician advised the Veteran to be at bed rest for the next four weeks except for the use of the bathroom.  On March 25, 2009, the Veteran was again placed on at least two weeks bed rest.  Based upon the above, a 60 percent disability evaluation, based upon incapacitating episodes, is warranted from November 13, 2008, through November 12, 2009, as the Veteran was shown to have incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

As such, the Veteran has been assigned the highest disability evaluation allowed for the this time period due to incapacitating episodes.  An evaluation higher than 60 percent based upon limitation of motion is not warranted as the Veteran has not been shown to have ankylosis of the entire thoracolumbar spine.  The competent evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 60 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period.

Resolving reasonable doubt in favor of the Veteran, the Board finds that, for the time period from November 13, 2009 to the present, the criteria for a 20 percent disability evaluation based upon limitation of motion or incapacitating episodes have been met.  At the time of the May 2011 VA examination, the Veteran reported having had no incapacitating episodes of back pain requiring physician-ordered bed rest in the past 12 months.  Physical examination performed at that time revealed no scoliosis, spasm, or tenderness.  Range of motion revealed flexion from 0 to 40 degrees, and extension from 0 to 10 degrees,  The Veteran refused to perform left and right lateral flexion due to fear of pain.  Left and right rotation were from 0 to 10 degrees.  It was noted that the Veteran was unable to tolerate repetitions due to painful motion and fear of pain, but not due to weakness, impaired endurance, incoordination, or instability.  

The evidence reflects consideration of the Veteran's complaints of pain, weakness, and fatigability by medical professionals.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion for this time period nor is a higher evaluation warranted under incapacitating episodes for this time period as none were demonstrated or reported.  

In sum, an initial evaluation for lumbar spine degenerative disc disease of 20 percent, and no more, is warranted for the rating period from March 9, 2005 to November 13, 2008, based upon limitation of motion/incapacitating episodes; an initial rating of 60 percent is warranted for the rating period from November 13, 2008 to November 13, 2009 based upon incapacitating episodes or limitation of motion; and an initial rating of 20 percent based upon limitation of motion or incapacitating episodes, is warranted for the period from November 13, 2009.  38 C.F.R. § 4.71a. 


Evaluation for Right Lower Extremity Radiculopathy

The Veteran contends that the lumbar spine degenerative disc disease causes radiculopathy warranting a separate disability evaluation for the right lower extremity based upon neurological impairment.  The Veteran has reported having right leg pain and weakness throughout the appeal period, with loss of sensation and feelings of numbness, a weakened foot, and foot drop.  

As to the right lower extremity radiculopathy, the Board notes that at the time of a March 2004 private treatment visit, the Veteran was noted to have 5/5 muscle strength in the right lower extremity, with the exception of right foot dorsiflexion, which was shown to be 3-4/5.  Sensation was intact throughout the right lower extremity.  There was no evidence of muscle atrophy in the right lower extremity.  Reflexes were trace for the patella and Achilles.  Toes were downgoing.  A diagnosis of L2-3 herniated nucleus pulposus (with extruded fragment on right side) with L3 radiculitis, resolved, and residuals L4 radiculopathy with right foot drop, was rendered.  

At the July 2005 VA examination, the Veteran was noted to have 5/5 muscle strength in all groups, with the exception of right ankle dorsiflexion which was 4/5.  The Veteran was able to walk on his toes but could not walk  on his right heel.  The Veteran could not elevate his right foot off the floor.  Deep tendon reflexes were 1+, brisk, and symmetric at the patella and Achilles.  Sensory examination revealed some areas of hypoesthesia on the toes and in the lateral aspect of the right lower extremity.  The examiner indicated that the Veteran's right lower extremity radiculopathy was directly related to his degenerative disc disease with herniated nucleus pulposus at L2-3.  

At an August 2007 VA examination, neurological testing revealed no muscle atrophy.  Muscle strength was 5/5 for the right lower extremity, except it was 4/5 in right ankle dorsiflexion.  Deep tendon reflexes were 1+ at the Achilles and patella.  Sensation was intact.  The Veteran could walk on his right toes but not on his heel.  The examiner rendered a diagnosis of degenerative disc disease of the lumbosacral spine with right-sided sciatica and residual right L4 radiculopathy with partial right foot drop.  

At the July 2009 VA examination, the Veteran was found to have no muscle atrophy.  Strength was intact to all muscle groups.  Sensation was decreased over the lateral aspect of the calf and plantar aspect of the foot.  Deep tendon reflexes were difficult to elicit at the knee and ankle.  

At a May 2011 VA examination, the Veteran reported radiating pain to the lower extremity with right foot weakness.  Deep tendon reflexes were 1+ for the knee jerk and zero for the ankle.  Sensation was decreased in the right lateral foot.  A diagnosis of lumbar degenerative disc disease with L5-S1 sensory and motor radiculopathy of moderate severity was rendered.  

The criteria for a 40 percent evaluation for right lower extremity radiculopathy have been met from March 9, 2005.  The Veteran has been shown to have right foot weakness/mild foot drop throughout the appeal period.  He has also been found to have intermittent trace or absent deep tendon reflexes for the knee and ankle.  Given the foregoing, a 40 percent disability evaluation for right lower extremity radiculopathy is warranted.  

A 60 percent evaluation, requiring severe incomplete paralysis has not been demonstrated as while the Veteran has been shown to have right foot drop, he has not been shown to have limited active movement of the muscles below the knee or weakened knee flexion.  With the exception of the right foot, which has been shown to have 3-4/5 strength, the Veteran been noted to have 5/5 strength in the right lower extremity.  There has been no indication that flexion of the knee is weakened or lost or that there is any atrophy.  As such, the criteria for a 60 percent evaluation, the next higher evaluation, have not been met for any period. 


Evaluation for Left Lower Extremity Radiculopathy

The Veteran contends that the lumbar spine degenerative disc disease causes radiculopathy warranting a separate disability evaluation for his left lower extremity based upon neurological impairment.

At the March 2004 private visit, the Veteran was found to have 5/5 muscle strength in the lower extremities.  Reflexes were 1+ for the patella.  Achilles was absent on the left.  Toes were downgoing.  

At his July 2005 VA examination, the Veteran was noted to have 5/5 muscle strength in the left lower extremity.  He was able to walk on his toes and heel.  Deep tendon reflexes were 1+, brisk, and symmetric at the patella and Achilles.  Sensory examination revealed some hypoesthesia on the plantar surfaces of the toes and in the lateral aspect of the left lower extremity.  The left ankle had full pain-free range of motion.  The Achilles tendon was straight, non-tender, and had normal function.  

At the August 2007 VA examination, the Veteran was noted to have no muscle atrophy.  5/5 muscle strength was noted in the left lower extremity.  Deep tendon reflexes were 1+ at the patella and absent at the Achilles.  Sensation was intact with the exception of a small area of hypoesthesia on the plantar surface of the left foot.  The examiner rendered a diagnosis of degenerative disc disease of the lumbosacral spine with a small area of decreased sensation on the left foot.  

At the time of a July 2009 VA examination, the Veteran reported having decreased sensation in the left leg, the lateral calf, and the plantar surface of the left foot, along with foot drop.  

Neurological examination performed in July 2009 revealed 5/5 strength in the left lower extremity with the exception of 4/5 strength in the left anterior tibialis muscle.  Sensation was decreased over the lateral aspect of the calf and the plantar aspect of the foot.  Deep tendon reflexes were difficult to elicit at the knee and ankle.  A diagnosis of degenerative disc disease of the lumbar spine with left L5 radiculopathy was rendered.  

At the May 2011 VA examination, the Veteran reported having radiating pain to the lower extremity with numbness of the left foot.  Neurological examination revealed 2+ left knee jerk and 0 ankle jerk.  Sensation was decreased to the entire left foot.  There was give way weakness in the entire left lower extremity due to grimacing and pain of the back.  Hallux flexion/extension and ankle flexion/extension were 4/5 without give way.  There was no calf atrophy.  A diagnosis of lumbar degenerative disc disease with L5-S1 sensory and motor neuropathy, moderate in severity, was rendered.  

Given the foregoing, to include consideration of the above noted lay evidence, and resolving reasonable doubt in favor of the Veteran, the criteria for a 20 percent disability evaluation for left lower extremity radiculopathy have been met from March 9, 2005 to July 23, 2009, demonstrating moderate neurological impairment.  An evaluation in excess of 20 percent prior to this time is not warranted as the Veteran was not found to have any symptoms of foot drop with only some hypoesthesia being reported on the plantar surfaces of the toes and in the lateral aspect of the left lower extremity and absence of only the Achilles on reflex testing.  Thus, the criteria for a 40 percent evaluation, requiring moderately severe impairment, were not met.  

Resolving reasonable doubt in favor of the Veteran, the criteria for a 40 percent disability evaluation for left lower extremity lumbar radiculopathy have been met since July 23, 2009.  At that time, the Veteran reported having left foot drop and deep tendon reflexes were difficult to elicit at the knee and ankle.  A 60 percent evaluation, requiring severe incomplete paralysis has not been demonstrated as while the Veteran has been shown to have left foot drop, he has not been shown to have limited active movement of the muscles below the knee or weakened knee flexion.  The Veteran has also been shown to have no less than 4/5 strength with no atrophy of the left lower extremity and there has been no indication that flexion of the knee is weakened or lost.  As such, the criteria for a 60 percent evaluation, the next higher evaluation, have not been met.  


Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the degenerative disc disease of the lumbar spine.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Veteran's back disability has manifested in painful movement, limited range of motion, and neurological impairment.  The schedular criteria for rating the lumbosacral spine disability (General Rating Formula for Diseases and Injuries of the Spine) specifically provide for ratings based on the presence of painful arthritis; limitations of motion of the spine (including due to pain and other orthopedic factors; see 38C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca); other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  The neurological component takes into consideration what impairment arises from the Veteran's radiculopathy, to include the level of severity, taking into account such factors as whether there is complete paralysis of the sciatic nerve, foot dangling or dropping, active movement of the muscles below the knee, and flexion of the knee, among other factors.  In this case, comparing the Veteran's disability level and symptomatology of the lumbar spine to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  In the absence of exceptional factors associated with the degenerative disc disease of the lumbosacral spine and resultant radiculopathy, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to TDIU

A total disability ratings for compensation based on individual unemployability (TDIU) may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.

The Board finds the evidence to be in equipoise with regard to whether the Veteran is unemployable due to service-connected disabilities.  Service connection is currently in effect for degenerative disc disease of the lumbar spine, rated as 20 percent disabling; left lower extremity radiculopathy, rated as 40 percent disabling; right lower extremity radiculopathy, rated as 40 percent disabling; posttraumatic stress disorder, rated as 30 percent disabling; tinnitus, rated as 10 percent disabling; a left fibular mid-shaft fracture, rated as noncompensable; and lacerations and a left soleus muscle injury, rated as noncompensable.  The Board notes that in the immediate decision, the Veteran has met the criteria for consideration of TDIU under 38 C.F.R. § 4.16(a), based upon his assigned disability evaluations.  

The Veteran was last employed on a full-time basis as a warehouseman in November 2006.  He had worked in that position from May 1999 to November 2006.  He had also been employed as a police officer prior to that time.  


The record includes several assessments of the Veteran's unemployability being due to his service-connected disabilities.  In an April 2007 outpatient treatment record, the Veteran's treating VA physician indicated that the Veteran was quite disabled from his back disorder and was unable to do his current job, which required quite a bit of lifting.  He stated that he did not think that the Veteran would be able to do any type of job because sitting or standing would aggravate his pain.  

In an October 2007 report, it was indicated that the Veteran had a significant history of back problems and it was noted that his VA physician had restricted him from lifting.  It was stated that based upon the above information, the Veteran would not be able to meet the functional capacity requirements of a police officer.  

In a March 2009 treatment record, it was indicated that the Veteran was completely disabled from his back pain.  At the time of the May 2009 VA examination, it was noted that the Veteran had last worked at a food bank approximately two years ago and had not worked since that time.  The May 2009 examiner indicated that due to the Veteran's service-connected degenerative disc disease of the lumbar spine, he was unable to perform light or heavy physical work.  He was also unable to occasionally lift no more than five pounds.  The Veteran was also not capable of sedentary work as sitting tolerance was only 15 minutes.  He was able to use stairs with a handrail only on an infrequent basis.  Finally, at the time of his May 2011 VA examination, the Veteran was noted to have last worked five years ago.  These findings in the record combined with the Veteran's prior work history demonstrate that he is unemployable due to his service-connected disabilities.  

While the Board finds that the Veteran is currently unemployable, the record is unclear regarding when the Veteran became unable to secure and follow 

substantially gainful employment.  Regardless, it is the purview of the RO to assign the effective date for TDIU in the first instance.  Resolving all reasonable doubt in the Veteran's favor, TDIU is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A higher initial disability rating for degenerative disc disease of the lumbosacral spine, of 20 percent rating prior to November 13, 2008, 60 percent from November 13, 2008 to November 13, 2009, and 20 percent from November 13, 2009, is granted.  

A higher initial disability rating for right lower extremity radiculopathy of 40 percent from March 9, 2005 is granted. 

A higher initial disability rating for left lower extremity radiculopathy of 20 percent from March 9, 2005 to July 23, 2009, and 40 percent from July 23, 2009, is granted.  

A TDIU is granted.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


